The opinion of the court was delivered by
Scott, C. J.
This action was brought to foreclose a real estate mortgage given to secure a note for $1,500 bearing interest at the rate of six per cent, per annum. The mortgage contained stipulations on the part of the mortgagor waiving all benefits under, and the provisions of, sectons 3 to 10 inclusive, of the act relating to sales of property under execution (Laws 1897, p. 70), and provided that in case of foreclosure the land might be sold forthwith as lands are sold on execution to the highest bidder without ap*556praisement, and without waiting one year as provided by statute; also waiving the provisions of the deficiency judgment act (Laws 1897, p. 98), and providing that in case of non-payment of the note there might he a decree of foreclosure against the mortgaged land, and a personal judgment upon the note, and in case the land was not sufficient to satisfy it that an execution might issue and he levied on other property of the mortgagor. It was further stipulated in the note and mortgage that the debt should be payable only in gold coin of the United States of the present standard value, and that the decree and judgment thereon should so provide, in contravention of the act relating to payment of obligations (Laws 1897, p. 91); also that the purchaser at the foreclosure sale, or his successor in interest, should have possession of the mortgaged land during the time allowed for redemption, hut should apply the rents and profits upon the debt in case it was redeemed, the mortgagor waiving all right to the possession as provided by the act granting judgment debtors right of possession during the period of redemption (Laws 1897, p. 227). The mortgage also provided in case of suit that an attorney’s fee of twenty per cent, upon the amount due should be included in the judgment and in case of a settlement of the suit before judgment an attorney’s fee of $300 should be payable, which calls in question the provisions of the act regulating attorney’s fees (Laws 1895, p. 81). The mortgage recited that the loan was obtained at a lower rate of interest than would have been fixed were it not for the stipulations and the waivers above stated. The lower court found that they were all agreed to, hut held that they were all invalid and that there must be an appraisement, that the land could not be sold for less than eighty per cent, of the appraised value, that the remedy must he confined to the property mortgaged, that it could not he sold before *557the expiration of one year provided by statute, that the mortgagor should have possession meanwhile, that the debt could be satisfied in any kind of lawful money, and allowed an attorney’s fee of ten per cent, instead of the one stipulated, whereupon the plaintiff appealed.
That some of the questions raised are of paramount importance is apparent. The general situation heretofore and now prevailing is well known and it is permissible to consider it for the purpose of arriving at the intention of the legislature in enacting some of the laws in question. Incident to the development of a new state it had been necessary for people to hire money, and this was done largely upon real estate security, such debts being in the main unsatisfied when said laws were passed, and the mortgages given to secure the same could not be affected thereby. If these laws are valid and must receive the construction contended for in some of the briefs, it is apparent that a large number of citizens will be prevented from negotiating loans and from obtaining a generally prevailing lower rate of interest than that previously existing, with which to satisfy present debts, or perhaps to obtain binding stipulated extensions of time upon such debts, or for the purpose of contracting new loans for building houses or constructing improvements. Homes might'be lost thereby and the development of the state seriously retarded. They were helpless so far as existing mortgages are concerned, for such laws could not affect them injuriously, under both the state and national constitutions. There is no way of compelling new loans or extensions of either foreign or local capital. Realizing the great public interest centered in the decision of these questions and desiring to be as fully enlightened as might be, the court followed a practice sometimes adopted, of inviting other competent attorneys to express their views to the court on said matters, they not being interested *558in the case. These gentlemen have courteously and ably responded, and, while in important particulars they have disagreed and while it will not be necessary to consider the argument presented upon some lines, it has been much to the court’s assistance. The most important questions are those arising under the act.relating to sales of property under execution, especially the matter of the appraisement, and the deficiency judgment act, as these are the most serious obstacles in the way of obtaining loans- and renewals.
Arguments have been presented in several of the briefs to the end that the provisions of the act relating to sales of property under execution as to the appraisement of land do not apply in the case of mortgage foreclosures. In the case of Swinburne v. Mills, 17 Wash. 611 (50 Pac. 489), without entering upon an extended discussion of that point, the court expressed the opinion that owing to the use of the word “decree,” etc., in the title of the act, and the direct reference to mortgages in section 10 (Bal. Code, § 5281), mortgages were included in the act, and that there must be an appraisement as to subsequent mortgages. There are other expressions of like import, such as sales “upon execution or by order of the court,” in section 2 (Bal. Code, § 5285), and “upon the return of any sale of real estate or execution,” in section 14 (Bal. Code, § 5292). Also, the evident intent of the act as a whole to deal with all sales of real estate at the suit of the private or individual creditor strengthens that conclusion and we follow it here. In the discussion of the Swinburne case, the court, after holding that the provisions of the act relating to an appraisement applied to mortgage decrees as well as to ordinary judgments, held that it was an impairment of the obligation of existing contracts and conld not affect prior mortgages, following a long unbroken line of state and federal decisions, it being a prior mortgage there in controversy. *559No attempt was made to interpret or construe the act further in that case, as it was not necessary to do so. But the substance of the entire act is largely involved in this case, for a construction of the particular parts questioned renders necessary a consideration of nearly all of it, to some extent, in order to harmonize and give effect to the whole.
It is a wholesome, well established rule that an act should be interpreted or construed to give effect to each of its express provisions, if practicable. In case of conflict, those susceptible of but one meaning will control those susceptible of two, if the act can thereby be rendered harmonious. The general purpose or spirit of the act must always be held in view and absurd or oppressive consequences avoided as far as possible. State, ex rel. Chamberlin, v. Daniel, 17 Wash. 111 (49 Pac. 243); People v. Jaehne, 103 N. Y. 182 (8 N. E. 374). Observing these rules, we enter upon the further consideration of this act. Eirst going back to the necessity of an appraisement, we desire to call attention to section 16 of the act (Bal. Code, § 5296), which seems to have been unnoticed from the briefs. This section clearly recognizes that there are cases where no appraisement is required. To what sales does it apply? Section 3 speaks of an estimated value to be furnished by the judgment creditor, section 4 provides that if the debtor is not satisfied therewith he may except and give his estimate, etc., and section 5 provides that the creditor may demand an appraisement, if he is not satisfied with the debtor’s estimate. But evidently section 16 did not intend to except those cases where no other appraisement than the first estimate, or estimates, was demanded. Because, if the debtor should except to the creditor’s estimate and thus bring about the further appraisement provided for at the instance of the creditor, and section 16 means the appraisement provided for in section 5 (Bal. Code, § 5276), the debtor will *560be punished for excepting to the creditor’s estimate by cutting off one year of his period of redemption. For, if this is the appraisement that is meant and none is had, the deed would not issue until one year after confirmátion. If an appraisement is had the deed issues immediately after confirmation. There would be no reason for providing two different periods of redemption to fit. these cases and a cogent one against it. If section 630, vol. 2 of the Code (Bal. Code, § 5890), was not repealed so an immediate sale of mortgaged lands could be had, and it should be held that no appraisement was necessary, the same difficulty and inconsistency would remain as to ordinary judgments not constituting a lien until a levy is had, and if mortgaged lands must be appraised and an immediate sale can be had under section 630, the confirmation following right along, the period of redemption would be less than one year. The legislature evidently meant to provide a uniform period of redemption in these cases, whether the land was sold under an ordinary judgment or a mortgage or lien decree of foreclosure. There is no reason why an ordinary judgment creditor should have such a preference over a mortgagee or mechanic seeking to enforce his lien. While the words,“estimated value,” are used in section 3, and “estimate,” “valuation” and “appraisement” in section 4, and “appraisement ” and “ valuation ” in section 5, they must mean the same thing, because no such absurd result with reference to the period of redemption could have been intended, if the appraisement as mentioned in section 16 only applies to the further appraisement provided for in section 5, and no appraisement in section 16 has reference to the estimates in sections 3 and 4 (Bah Code, ’§§ 5274, 5275). These estimates are appraisements—the appraisements of the parties, and it may stop after either the first or the second estimate if the other party is satisfied. The appraise*561ment mentioned in section 5 is the final appraisement unless further proceedings are had under section 8 (Bal. Code, '§ 5279), where the matter seems to be finally and substantially left with the court under the power to compel a fair appraisement, etc. Section 16 in this respect evidently has reference to the next section—17—where it provides for certain sales without valuation. Valuation must mean appraisement or it means nothing, and if 16 and 17 (Bal. Code, §§ 5296, 5297) would control in this respect, in case of a sale by a city of land to enforce a street assessment proceeding the same uniform period of redemption of one year would be provided. Whether these would, or how far they would, control or repeal prior laws fixing different periods of redemption, as for instance section 41, p. 204, Laws 1893 (Bal. Code, ■§ 815), is another question not to be decided here. The intention is one thing, the result another. The intention may or may not be accomplished.
The first provision of section 10 of the act is, “no property shall be sold for a sum less than eighty per cent, of the appraised value thereof except that when property is not capable of partition or division then the same may be sold for the amount of the judgment debt or demand.” The second is, “when the property is capable of partition then so much thereof as may be sufficient only shall be sold to satisfy the judgment.” The third is, “in case of foreclosure of mortgages or other liens nothing shall prevent the sale of the entire premises included within the mortgage or lien.” The first clause provides for a sale for less than eighty per cent, of the appraised value, that is, if the debt should not amount to that much and the property is not capable of partition or division. The second provides that it must be partitioned, if it is capable of being divided, and only enough sold to satisfy the judgment. The third makes an additional provision as to mortgages and other *562liens. It provides that nothing shall prevent the sale of the entire premises included within the mortgage or lien. The other liens referred to are evidently other special liens, such as mechanics’, material men’s and laborers’, the proceedings to enforce which are largely assimilated to mortgage foreclosures. The provisions of section 10, considered separately, are explicit and are susceptible of but one meaning, according to the expressed intent.' It would seem that the first clause might stand without much qualification, considered with relation to the second'clause. The last clause, if it means anything, according to its specific provisions extends a greater benefit to mortgagees and other special lienors. If there are several parcels or even one piece susceptible of division included in the mortgage, or covered by a mechanic’s, laborer’s or other such special lien, the whole may be sold for the amount of the debt, but not necessarily for a lump sum. The last part of section 2 provides, in case of the sale of real property consisting of several known lots or parcels, they shall be sold separately when demanded by the judgment debtor or subsequent incumbrancer. A subsequent purchaser of a part would doubtless have the same right. This is a well established rule everywhere under both the common law and general statutes, and it cannot be supposed for a moment that there was any intention to provide otherwise in this act.
The first provision of section 10 allowing sales for the amount of the debt must be accorded the right or power expressed, or it is meaningless. To set this aside, if not necessarily in direct conflict with some other express provision would be judicial legislation, and not construction. If hardships result thereunder it is a matter for the legislature to remedy, but we fail to see where *its practical effects are likely to be injurious. Under the first clause an appraisement is necessary. Construed with reference to *563the second, in case of an ordinary judgment, if a levy has been made upon several distinct parcels or if it is capable of partition or division, it must be divided and each part appraised, but when that is done, then under the first provision, in the case of an ordinary judgment levy, doubtless the tract having the smaller value, not being capable of further partition or division, may be sold for the amount of the debt, although the debt may not equal eighty per cent, of the appraised value. This construction gives effect to each clause of the act, and a direct and salutary effect to the matter of the appraisement. Under that, the sale must be for the full amount of the debt, if the debt is less than eighty per cent, of the amount of the appraisement. Thus the spirit of the act is beneficial and tends to prevent the sacrifice of property. It compels the judgment creditor to bid up to the full amount of his debt, if it is less than eighty per cent, of the appraised value, but it says to an ordinary judgment creditor, perhaps a common laborer, who could not avail himself of the laws giving liens in some cases, but who has obtained a judgment on his demand, where the debtor has but one piece of property not capable of being divided and largely in excess of his demand, that he may sell it for the amount of his debt. Of course he is not required to bid more than eighty per cent, of the final appraised value, if that is less than his debt. If there is no final appraisement he must bid the full amount of the preliminary appraisement under the act, if his debt amounts to that much. There is no hardship in this to the debtor class surely, for a man having a tract of large value under such circumstances could raise an amount sufficient to discharge a small obligation, or an amount sufficient to redeem his property within the time provided in case it is sold. In sales under decrees of foreclosure of mortgages, mechanics’ and such special liens, where the • *564lien is given upon all the land included therein, by the contract or by the law it may all remain as security for the debt until it is satisfied. Where several parcels are included in the mortgage or in case of a mechanic’s lien covering two buildings built under one contract, while a separate sale of each may be had, the mortgagee or lienor is not required to bid more than the amount of his debt upon all-That is, he may segregate his debt and bid a part on each parcel. He is not compelled to bid more than eighty per* cent, of the final appraised value in any event upon any or all of it. He may buy for less, if his debt is less than eighty per cent. The same rule would apply as to the preliminary estimates as in the case of an ox*dinary judgment, making the amount the limit if the debt amounts to that much. But it would apply as to all of the property here. Othex*wise no meaning could be given to the last clause of section 10, as there may be a separate sale of parts as we harm seen. But under this provision they are all subject to the lien and for the amount bid. In the ease of State, ex rel. Purves, v. Moyer, 17 Wash. 643 (50 Pac. 492), decided a few days after the Swinburne case, it was held that the provisions of the act requiring the levy of an execution did xxot apply in case of mortgage liens, on the principle that the law does not require the performance of an idle thing, and, the decree being a lien upon specific property, there was no necessity for a levy. In view of this holding it has been argued in some of the briefs that the provisions of the act relating to the postponement of sale do not apply, axxd that a sale of mortgaged lands may be had forthwith under sec. 630, vol. 2 of the Code (Bal. Code, § 5890). It was said in that case that the sale must be postponed, axxd we think correctly. While section 19 of the act expressly repeals sections 511 to 521, vol. 2 of the Code, relating to redemption, axxd does not by express declaration repeal other *565laws in conflict with the act, and although repeals by implication are not favored, it nevertheless follows that conflicting prior laws must yield to later ones, and there would he a conflict here as to the time for redemption if an immediate sale could be had, an appraisement being necessary. Furthermore, it is objectionable to have a sale a year or so before title can be passed. This has been demonstrated under prior laws, and these are to be considered in construing remedial statutes. Consequently, in case of mortgages .and other specific liens, no levy being required, the special execution or order of sale should not issue until the expiration of one year from the time of the rendition of the decree, or, if issued, the sale should not be had until a year has expired, the same as in ease of an execution upon an ordinary judgment, to carry out the spirit and provisions of the act. The stipulations in this mortgage relating to immediate possession and right to rents and profits will be considered later. We have examined all the authorities cited and do not think the appraisement can be waived in the instrument itself. After default, when the situation becomes fixed, the act .permits the debtor to waive a further appraisement upon notice given of the estimation of value by the judgment creditor. This would militate against •construing the act to permit a waiver otherwise, or until default. The form would not be material. The discussion of the rents and profits provision will have a bearing upon this question also, as a measure of public policy to prevent the sacrifice of property.
The act, when considered with reference to itself, let alone other laws, is incongruous and difficult to understand. This is strikingly apparent from the briefs of those who have attempted to construe it. In making this criticism we do not desire to be understood as doing so in any captious spirit, for we appreciate the difficrilties surrounding *566the legislature when enacting laws, the more or less hurried consideration thereof rendered necessary, the want of individual training or education on such lines by a large number of the members, preconceived notions and tendencies of some, and the practical impossibility of carefully considering particular acts with reference to perhaps numerous other existing laws bearing on the same matters. A friendly sympathy should exist between the different branches of the government working for the common good. The general intention to do right should be accorded to all. Each fills a separate and useful field, but it is not saying too much to say that the greater safety of the people usually rests with the courts. All courts worthy of the name act deliberately upon well established lines, not swayed by popular impulse, and usually upon better information than legislatures have, and with better assistance, for courts are called upon to interpret and construe laws after they have been tested in the light of practical experience; they do not hesitate to correct their own mistakes; and they have a continuing and not a stated, periodical opportunity to do so. It happens occasionally with reference to legislative acts, and it is particularly true of this.act, that the provisions are complicated and hard to reconcile.
If it were not for the clause authorizing a sale for the amount of the debt, it might be a question at least whether the act could stand where it might prevent a recovery at all by requiring the outlay or payment of a further sum by the creditor in addition to his debt in order to have a sale or enforce collection. In the cases examined, it is sufficient to say that we have found none where such a burden has been imposed. Somewhat similar statutes have been enacted in several states, but they vary from this one in essential particulars, and the decisions thereon have not been of much aid to us in construing it. If any of such *567other acts have provisions authorizing a sale for the amount of the debt, such provisions have not been called to our attention. We have not seen any, but we have not examined particularly, as it is immaterial, for the act before us provides for it in unmistakable terms and this is the act we have to construe. In considering it we have called attention to some matters we have not attempted to decide, but for the purpose of showing that there may be some effect given to each provision, and that they have not been overlooked. The discussion of many points and our construction thereof regarding the act, and section 10 particularly, are rendered necessary under the mortgage here in controversy. The conclusion we have reached, while it differs materially from that contended for or suggested in the briefs attempting to deal with it somewhat in detail, seems to be the only one that will give a legitimate effect to each provision.
We will next consider the act entitled “An act relating to deficiency judgments” (Laws 1897, p. 98). Section 1 (Bal. Code, § 5888a) is as follows:
“That in all proceedings for the foreclosure of mortgages hereafter executed, or on judgments rendered upon the debt thereby secured, the mortgagee or assignee shall be limited to the property included in the mortgage.”
Section 2 repeals all acts or parts of acts in conflict with it.
The discussions in some of the briefs view the act as prescribing a method of procedure. Looking only to the title of the act and the older and later practice relating to the foreclosure of mortgages, this would in a measure be justified. If it could' be held to apply to a matter of practice only and to prohibit deficiency judgments in actions to foreclose mortgages, and the right remains intact to enforce collection of the deficiency in a subsequent suit or *568to waive the security in the first instance and bring an ordinary action where there is a covenant to pay in the mortgage or a separate instrument contracting to pay, then the question comes up, what measure of public policy can it serve to prohibit a waiver? All agree that if it is a matter of public policy it cannot be waived- by the parties; if a matter of private concern, it may be. It would be hard to conceive of any public interest that would be promoted in requiring a debtor to be subjected to the costs of.two actions. The cases mentioned in 2 Jones on Mortgages, § 1711, as to some states, would not apply here as such distinctions between the practice in equity and at law have been abolished for a long period, and it can hardly be supposed it was intended to take such a decisive step backwards and deprive the court of such power and compel a resort to the old common law procedure in this particular. It would be entirely foreign to the whole history and spirit of our jurisprudence. Consequently, if the power to enforce collection of a deficiency exists, the act as a method of procedure must be intended to confer a private benefit only, and its provisions can be waived. As limiting the method of procedure it is clearly worse than useless.
But the act goes further than this, and is manifestly intended for something else, and is so regarded in some of the briefs. Its language is plain and not susceptible of the construction that it was intended to prescribe a matter of practice only. The body of the act distinctly limits the right to enforce judgments on a debt for which mortgage security has been given, to the property mortgaged, and covers chattel as well as real estate mortgages. "While it might be void in this respect on the ground that the substance is not embraced within the title, graver constitutional questions arise. It affects more particularly local capital and business in relation to which chattel mortgage secur*569ity is often taken; also small urban loans upon real estate; for it is a well known fact that the greater amount of capital invested in loans in the state belonging to parties residing without the state is invested in loans upon agricultural lands, although loans have been made to some extent upon town property, particularly large loans. It deprives a man to a great extent of the benefit of his general credit, especially if he has but a small amount of property. For instance, if he wanted to hire $500 to build a house or buy tools to pursue a trade, he might find a man who was willing to loan it to him by taking mortgage secruity upon such property as he had with a further reliance upon his individual credit and ability to pay.. He might be capable ■of earning good wages or have considerable property in expectancy, or prospectively. The party having the money might not be willing to loan to him otherwise, but this law says to him that if he takes mortgage security at all, his remedy is confined to that and that only, regardless of the amount of property the debtor may thereafter acquire, and the result will generally be that the loan cannot be obtained. As applied to farm lands there would not be so great an objection to such a law for sufficient security can be taken in the first instance. The value is stable and not generally liable to destruction or serious impairment, but in the case of improved town property it would be different. It is no answer to say that its value could be protected by insurance policies, for it might be damaged in ways a policy would not cover. Even agricultural lands might be damaged by floods seriously in some localities, and damage in various ways might happen without fault of either ■of the parties. Furthermore, the title might prove defective and the debtor have no interest in the property, or in case of a chattel mortgage upon live stock, the stock' might die and thus the remedy be lost entirely, or if it should be *570held in snch cases that the security having been lost the debt should be regarded as one upon which no security had been taken, then suppose in case of the real estate loan, a small but inadequate interest remained in the debtor after the real state of the title was determined, or in the case of a mortgage upon several horses, all but one should die, here there would be some security left, but mayhap insufficient to satisfy more than a small part of the demand. Under this law the remedy would cease when such property was exhausted.
Here also a class seems to be singled out, arbitrarily, with no apparent reason other than a matter of opinion, as the law only applies to mortgage loans, not to other special liens such as mechanics’ liens or upon debts secured by a deposit of collaterals. A deposit of warehouse receipts would create a lien upon the grain but the creditor would not be limited thereto in case it proved to be inadequate security, while in case of a chattel mortgage taken on like property for a similar purpose another creditor would be. In the case of a lien of a material man furnishing lumber for the erection of a building there would be no such limit, but the groceryman who furnished the necessaries of life and took mortgage security would be so limited. Under this law a man who holds a promissory note for which mortgage security had been originally taken, but where such security has become lost or impaired, is not given the same rights that another citizen is who simply took a promissory note without any security. A law with some general terms may be so hedged in with conditions and specifications as to limit its application to a few citizens and make it class legislation.
Furthermore, that the right to contract with reference to one’s property is a property right is well settled, and any abridgment of the enjoyment of the benefits flowing from *571a contract not against public policy is void.
In considering the sweeping consequences of this act, it would seem to be a propitious time for a recurrence to fundamental principles. (Constitution, art. 1, sec. 32.) Civil liberty is defined by Blackstone to be
“Ho other than natural liberty so far restrained by human laws (and no further) as is necessary and expedient for the general advantage of the public.” Book 1, p. 125.
Judge Cooley, in speaking of constitutional declarations, mentions
“Those declaratory of the fundamental rights of the citizen; as that all men are by nature free and independent, and have certain inalienable rights, among which are those of enjoying and defending life and liberty, acquiring, possessing, and protecting property, and pursuing and obtaining safety and happiness; that the right to property is before and higher than any constitutional sanction;” Cooley, Constitutional Limitations (5th ed.), p. 45, and that
“In considering state constitutions we must not commit the mistake of supposing that, because individual rights are guarded and protected by them, they must also be considered as owing their origin to them. These instruments measure the powers of the rulers, but they do not measure the rights of the governed. . . . there never was a written republican constitution which delegated to functionaries all the latent powers which lie dormant in every nation, and are boundless in extent and incapable of definition.” Cooley, supra, p. 47.
As if to emphasize this principle our constitution, sec. 30, art. 1, declares that
“ The enumeration in this constitution of certain rights shall not be construed to deny others retained by the people.”
At page 198 of his work, Judge Cooley says:
“The fundamental maxims of a free government seem *572to require that the rights of personal liberty-and private property should be held sacred,”
and at page 200, quoting approvingly from a Connecticut case, says:
“ ‘With those judges who assert the omnipotence of the legislature in'all cases where the constitution has not interposed an explicit restraint, I cannot agree,’ ”
but at page 205 says:
“Nor are the courts at liberty to declare an act void, because in their opinion it is opposed to a spirit supposed to pervade the constitution, but not expressed in words. When the fundamental law has not limited, either in terms or by necessary implication, the general powers conferred upon the legislature, we cannot declare a limitation under the notion of having discovered something in the spirit of the constitution which is not even mentioned in the instrument,’ ”
and at page 206, speaking of the national and state constitutions, says:
“A legislative act cannot, therefore, be declared void, unless its conflict with one of these two instruments can be pointed out.”
But while this is to be observed, it is apparent that all. declarations, guaranties of right and limitations cannot be specific, and, unless general ones can be applied to such, cases by necessary implication, they would be valueless.
Or, as said at page 432, quoting approvingly from the Dartmouth College case there cited:
“ ‘ By the law of the land is most clearly intended the general law; a law which hears before it condemns; which proceeds upon inquiry, and renders judgment only after trial. The meaning is that every citizen shall hold his life, liberty, property, and immunities, under the protection of the general rules which govern society. Everything which may pass under the form of an enactment is not therefore to be considered the law of the land.’ ”
*573At page 483 it is said:
“ But a statute would not be constitutional which should proscribe a class or a party for opinion’s sake, or which should select particular individuals from a class or locality, and subject them to peculiar rules, or impose upon them special obligations or burdens from which others in the same locality or class are exempt.”
At pages 486-7 it is said:
“ The doubt might also arise whether a regulation made for any one class of citizens, entirely arbitrary in its character, and restricting their rights, privileges, or legal capacities in a manner before unknown to the law, conld be sustained, notwithstanding its generality. Distinctions in these respects must rest upon some reason upon which they can be defended—like the want of capacity in infants and insane persons; and if the legislature should undertake to provide that persons following some specified lawful trade or employment should not have capacity to- make contracts, or to receive conveyances, or to build such houses as others were allowed to erect, or in any other way to make such use of their property as was permissible to others, it can scarcely be doubted that the act would transcend the due bounds of legislative power, even though no express constitutional provision could be pointed out with which it would come in conflict. To forbid to an individual or a class the right to the acquisition or enjoyment of property in such manner as should be permitted to the community at large, would be to deprive them of liberty in particulars of primary importance, to their ‘pursuit of happiness;’ and those who should claim a right to do so ought to be able to show a specific authority therefor, instead of calling upon others tO' show how and where the authority is negatived.
“ Equality of rights, privileges and capacities unquestionably should be the aim of the law; and if special privileges are granted, or special burdens or restrictions imposed in any case, it must be presumed that the legislature designed . to depart as little as possible from this fundamental maxim of government.'
*574The state, it is to be presumed, has no favors to bestow, and designs to inflict no arbitrary deprivation of rights. Special privileges are always obnoxious,-and discriminations against persons or classes are still more so.”
As to class legislation, see, also, Tacoma v. Krech, 15 Wash. 296 (46 Pac. 255), where the principle was held to apply.
To undertake anything like a review of the numerous decisions on these constitutional questions would extend this opinion beyond all due bounds. Many of them are cited in the briefs and these can he resorted to by those desiring to do so. The rules above quoted are sufficient to indicate the general grounds and to establish that an act limiting the rights of a citizen to contract with reference to. his property must tend to promote the public good in some way or it is an unwarranted interference therewith. Such laws must be founded on a legitimate reason. Where the reason fails the right ceases. Can such a basis be found here? The act cannot operate as an exemption law. Such laws are sustained on the principle that the state is interested in the retention by each citizen of enough property to enable him to be self-supporting, that he may be enabled to pursue his trade or calling and in order that he may not become a public charge. These matters are left to the legislature, and to say how little or how much may be exempted. Such laws are liberally construed. It clearly cannot serve any such purpose, for a mortgagor may have a large amount of other property above his exemptions aside from that mortgaged. Why should a mortgagee who has exhausted the mortgaged .property not be paid therefrom? It has been heretofore a well settled policy of the law that a man’s property in excess of his exemptions should be subjected to the payment of his debts. It could not he supported as an additional exemption, for it would operate *575unequally. One man might have only a small amount of such property, another a very large amount. It is no answer to say that the parties have contracted for certain security, for that may be lost or impaired without the mortgagee’s fault. The mortgagor has also contracted to pay the debt in addition to giving the security.
It does not serve the purposes of an insolvency law in any way whereby a man is enabled to turn over all of his property above his exemptions to all of his creditors and start again freed from former liablities, for here he is not absolved from the payment of.his unsecured debts; if the property he then owns is not sufficient to pay them, payment may be enforced against his future acquired property. On the other hand, he may have property largely in excess of enough to pay all of his debts whether originally secured or not. It is not a marshalling of assets or like settlements of estates, as in the case of partnership and individual debts, for the originally secured creditor would have no recourse to the property left after unsecured debts are paid.
It cannot be sustained on the basis that an undue advantage may be'taken of an unwary or needy debtor, where the law sometimes relieves him on the ground of public policy from his own stipulations, often carelessly entered into, or where he might be easily overreached, as in the case of a stipulation in an insurance policy that the agent shall be deemed to be the agent of the insured, for an instance. He has received the amount of the loan, if it is a case of hiring, and he has agreed) to return it. If the mortgage is given to secure payment for the necessaries of life or tools of trade which he has purchased, he has agreed to pay for them, and it is a direct primary part of his contract. It does not tend to prevent the sacrifice of real estate, for the sale must be for the *576amount of the debt or for eighty per cent, of the appraised value, if it is less. dSTo one would contend that it in any way involves the police power of the state. It rests on none of these grounds. We know of no similar law anywhere and may safely say that none like it has ever been sustained in any state of the Union.
The.results of a turbulent, restless, temporary impulse on the part of the people or majorities in any state or community may sometimes be reflected in contemporaneous legislation, which disregards the rights of individual citizens or classes. In such cases the people need protection from their own hasty acts. State constitutions are designed to serve as a check thereon. If they do not do this they are but a delusion and a snare. When'constitutional rights are in issue, a great responsibility rests upon the courts. If they are unconstitutional, it is a duty to hold them so—one not to be avoided. It is not a matter of choice to act or not, but a duty is imposed which must be discharged. It would seem that if any law could be an unwarranted interference with a citizen’s right to contract, this is one. If this law could be sustained, a law absolutely prohibiting all mortgages, debts or even the sale of property could as well be. We believe the opinion that such laws woiild be constitutional is not generally prevalent. In support of the proposition favored by a few, that legislatures are practically omnipotent and can interfere with the rights of the citizen under the constitution, imaginary cases are sometimes presented, such as if the legislature should pass bills repealing all laws providing remedies and substitute no others. Although the courts could not supply them as to future contracts, if they could hold former ones in force as to prior contracts, and while the constitution would afford but little protection in such cases, it is true, there is yet something inherent in the so*577eial organization itself which, prevents them, resting in the settled good sense of the people.' That any such thing, so destructive of society, would he done, is not to he thought of. Supposed cases, practically impossible because of their palpable outrageousness, can always be pursued to absurd ends in any direction. Our conclusion is that this law is void as being an undue restraint upon the liberty of the citizen affecting his property rights.
We will next consider the act granting judgment debtors the right to the possession of property during the period of redemption (Laws 1897, p. 227; Bal. Code, § 5299), together with the following clauses contained near the end of the mortgage here in controversy:
“ That the purchaser at the mortgage foreclosure sale,' or his successors in interest, shall have full and complete possession of the mortgaged property during the time allowed for redemption; and that the party of the first part and his successors in interest shall and do hereby waive all right or claim, allowed by statute, to possession during the period of redemption whether such period elapse before or after sale, but that whenever the property is redeemed the rents and profits shall be accounted for to the judgment debtor and credited as payment in part or in whole of the judgment.
“ That from the time of the levy upon the real estate mentioned in the mortgage and the decree rendered in the foreclosure proceedings thereon the judgment credit- or, being the party of the second part or his successors in interest, shall have full and complete possession of the mortgaged premises and be entitled to all rents and profits of the same; but that in case of redemption such rents and profits shall be credited upon the judgment.”
It is contended thát these provisions constitute a mortgage on the rents and profits which is binding. A mortgage may undoubtedly be given on rents and profits. 1 Jones, Mortgages (5th ed.), § 140; Chase v. Ball, 79 Ind. 311. *578And, if a substantial part of the agreement necessary for the security of the mortgagor, should be enforced. A mortgage in the form of a deed with a separate defeasance, the deed giving immediate possession and the right to the rents and profits, can doubtless be given, and it could be made to take effect upon a default and foreclosure. But it does not follow that such latter stipulations must be enforced in all cases. Courts of equity have always exercised a control over sales of property even to the extent of disregarding the stipulations of the parties. Bents and profits might be applied toward the satisfaction of a mortgage debt in the absence of such a stipulation as is sometimes done where a receiver is appointed before or after default, nor do we say that it would be necessary that a receiver should be appointed therefor in all cases. These are matters over which the court has control and may or may not enforce, as the justice of the particular case seems to demand. The stipulations therefor may be in the nature of forfeitures which are not favored. On a similar principle stipulations regarding the time of payment, where it is not of the essence of the contract, and as to damages, will not always be enforced. 1 Pomeroy, Equity Jurisprudence (2d ed.), §§455, 456; 1 Sutherland, Damages (2d ed.), §§ 283, 284. This is a familiar doctrine. The stipulations in this mortgage as to rents and profits add little, if anything, to the stipulation giving immediate possession after the rendering of the decree. The right to possession would take the rents and the law now would compel the application of the profits to the debt in case of redemption. It may have been but an attempt in this instance to evade the law relating to possession during the redemption period, not at all necessary for the protection of the mortgagee nor a substantial part of the contract. If so, the mortgagor could not waive the right in the instrument ere*579ating the debt, or before default generally, when the situation becomes fixed and he is directly confronted with its effects. There was no showing in this case that the land was inadequate security for the debt. After default the law would permit a waiver. A debtor might waive his exemptions by failing to. claim the same after levy. This law declares a public policy and establishes a salutary rule. "While it operates for the benefit of debtors, it also benefits the public by benefiting a large number of citizens. It is of the same class as those laws preventing waivers in insurance policies relating to agents and otherwise, which are well known, and also declaring after what performance life insurance policies shall be non-forfeitable regardless ■of stipulations. The law permits a mortgage of a homestead, and it might be a matter of public policy that the owner should not be turned out of possession immediately upon foreclosure. He might surrender possession after default and sale, but not be allowed to stipulate therefor in the instrument creating the debt. Greenhood, Public Policy, p. 496 et seq.; Kneettle v. Newcomb, 22 N. Y. 249 (78 Am. Dec. 186); Peugh v. Davis, 96 U. S. 337; Levicks v. Walker, 77 Am. Dec. 187; Mills v. Bennett, 94 Tenn. 651 (45 Am. St. Rep. 763, 30 S. W. 748); Waters v. Randall, 6 Metc. 479; Queen Ins. Co. v. Leslie, 47 Ohio St. 409 (24 N. E. 1072); Cleghorn v. Greeson, 77 Ga. 343. ' These matters must be left with the court, and there is nothing presented in this case to warrant our disturbing the finding of the court in that particular. This also disposes of the stipulation for an immediate sale after decree, as the law fixes the time as heretofore stated.
Regarding the act relating to the payment of obligations (Laws 1897, p. 91, Bal. Code, §§ 3665-3667), I desire merely to announce the conclusion reached by the other members of the court as I understand it, viz.: that it is *580a subject upon which a state cannot legislate, but belongs exclusively to the general government. In its practical effects it is of no consequence, although the principle is an important one. The precise point as to whether a state can provide that no contract shall be enforced as payable in any particular money, but may be discharged in any kind of lawful money regardless of the stipulations of the parties, in the absence of national legislation permitting such contracts, does not seem to have been decided elsewhere. Personally, from the limited examination I have given it, in view of its present at least inconsequential effect and the opinion of the majority, I can see no objection to sustaining such a law. But it follows from the holding of the other members of the court that this contract must be enforced according to its terms, and that the act is inoperative.
We are all of the opinion that the act in relation to attorney’s fees (Laws 1895, p. 81, Bal. Code, § 5166) must stand. This prescribes a measure of public policy. In the absence of any statute upon the subject it would be a matter over which the courts would have control, at least to the extent of refusing to allow unconscionable fees. It is also well settled that where no attorney has been employed there can be no recovery of an attorney’s fee in the case, and it would follow therefrom that only a reasonable compensation should be allowed where' one is employed. It is intended as a matter of costs to cover the expenses of suit. The practice of allowing the parties to fix the amount of such fees under the former statute was abused more or less. Excessive fees were sometimes fixed, and it is contended in the briefs that mortgages under arrangements made with attorneys were occasionally foreclosed for a much less sum, the mortgagee retaining the balance. This certainly was a reprehensible practice, and *581one not to be tolerated. The finding of the lower court in this respect is sustained.
The judgment is reversed and the cause remanded for further proceedings in accordance herewith.
Anders and Gordon, JJ., concur.